Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4,8,11-18,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jagt et al (PG Pub 2011/0175117 A1) and Kim et al (PG Pub 2011/0051043 A1).
Regarding claim 1, Jagt teaches a light-emitting unit comprising: a wiring board (3, fig. 6); a light-emitting element (1) provided on the wiring board and electrically connected with a wire layer of the wiring board; a light reflecting member (7, paragraph [0074]) provided on the wiring board, the light reflecting member covering a lateral surface of each of the plurality of light-emitting elements; a wavelength conversion layer (4a)  provided on or above an emission surface of the light-emitting element; a light reflecting layer (4c, paragraph [0100]) provided on the wavelength conversion layer.
Jagt does not teach in fig. 6 a plurality of light-emitting elements.
Jagt teaches the device can be used as a lamp, display and backlight (paragraphs [0109] to [0111] and [0101]).
In the same field of endeavor, Kim teaches a backlight unit comprises a plurality of light-emitting elements (220, fig. 27, abstract).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the light-emitting unit to comprise a plurality of light-emitting elements, for the known benefits such as providing a lamp with bright light, providing a backlight with different light colors for display and for different pixels, etc.
Jagt in view of Kim teaches “a plurality of wavelength conversion layers each provided on or above an emission surface of a corresponding one of the plurality of light-emitting elements” and “a plurality of light reflecting layers provided on the plurality of wavelength conversion layers, respectively”.
Jagt does not teach a protecting layer configured to transmit light and provided on the light reflecting member.
Kim teaches a protecting layer (230, figs. 27 and 28) configured to transmit light (fig; 28) and provided on the light reflecting member (240), the protecting layer covering at least a lateral surface of the plurality of wavelength conversion layers (326b, figs. 42 and 45) and at least a lateral surface of the plurality of light reflecting layers (inclined side of 323, figs. 42 and 45, paragraph [0217]), wherein an upper surface of the protecting layer has a first recess (237) in a region where the plurality of light reflecting layers are not present in a top view, and the first recess includes at least one concave surface (figs. 27 and 28), for the benefits of protecting the light source (paragraph [0147]) and of diffusing light (paragraph [0148]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include a protecting layer configured to transmit light and provided on the light reflecting member, the protecting layer covering at least a lateral surface of the plurality of wavelength conversion layers and at least a lateral surface of the plurality of light reflecting layers, wherein an upper surface of the protecting layer had a first recess in a region where the plurality of light reflecting layers were not present in a top view, and the first recess included at least one concave surface, for the benefits of protecting the light source and of diffusing light.  
Regarding claim 2, Jagt in view of Kim teaches the light-emitting unit of claim 1, wherein the protecting layer covers an upper surface of the plurality of light reflecting layers (figs. 27,2842,45 of Kim; fig. 6 of Jagt).  
Regarding claim 3, Jagt in view of Kim teaches the light-emitting unit of claim 1, wherein the plurality of wavelength conversion layers overlap the plurality of light reflecting layers in a top view, and at least a portion of each of the wavelength conversion layers or at least a portion of each of the light reflecting layers includes the emission surface of a corresponding one of the plurality of light-emitting elements, in a top view (figs. 27,2842,45 of Kim; fig. 6 of Jagt).  
Regarding claim 4, Jagt in view of Kim teaches the light-emitting unit of claim 1, further comprising a plurality of adhesive layers (5, fig. 6 of Jagt) between a plurality of emission surfaces of the plurality of light-emitting elements and the plurality of wavelength conversion layers, respectively (figs. 27,2842,45 of Kim; fig. 6 of Jagt). 
Regarding claim 8, Kim teaches the light-emitting unit of claim 1, wherein the first recess has a plurality of continuously-formed concave surfaces (fig. 27 and fig. 28).  
Regarding claim 11, Jagt in view of Kim teaches the light-emitting unit of claim 1, further comprising a partition (7, fig. 6 of Jagt) provided between two adjoining light- emitting elements in an array of the plurality of light- emitting elements, the partition defining an individual region which includes one of the plurality of light-emitting elements, the partition being configured to block light (figs. 6 and 8c, prevent crosstalk, paragraphs [0035][0119]) emitted from one of the two adjoining light-emitting elements from entering the individual region which includes other one of the two adjoining light-emitting elements .  
Regarding claim 12, Jagt in view of Kim teaches the light-emitting unit of claim 11, wherein the partition has one or more grooves provided in the protecting layer (7 in fig. 6 of Jagt into layer 230 in figs. 27 and 28 of Kim).  
Regarding claim 13, Jagt in view of Kim teaches the light-emitting unit of claim 12, wherein the one or more grooves (7 in fig. 6 of Jagt forming grooves in layer 230 in figs. 27 and 28 of Kim) surround (7 surrounds light emitting element 1, fig. 8c of Jagt) each of the plurality of light- emitting elements in a top view.  
Regarding claim 14, Jagt in view of Kim teaches the light-emitting unit of claim 12, wherein the partition includes at least one light reflective partitioning member in the one or more grooves (7 in fig. 6 of Jagt forming grooves in layer 230 in figs. 27 and 28 of Kim).  
Regarding claim 15, Jagt in view of Kim teaches the light-emitting unit of claim 14, wherein the partitioning member is provided in each of the grooves (7 in fig. 6 of Jagt forming grooves in layer 230 in figs. 27 and 28 of Kim).  
Regarding claim 16, Jagt in view of Kim teaches the light-emitting unit of claim 11, wherein the partition includes one or more protrusions each protruding from the light reflecting member into the protecting layer (7 in fig. 6 of Jagt protruding into layer 230 in figs. 27 and 28 of Kim).  
Regarding claim 17, Jagt in view of Kim teaches the light-emitting unit of claim 16, wherein the one or more protrusions surround (7 surrounds light emitting element 1, fig. 8c of Jagt) each of the plurality of light- emitting elements in a top view (7 in fig. 6 of Jagt protruding into layer 230 in figs. 27 and 28 of Kim).  
Regarding claim 18, Jagt in view of Kim teaches the light-emitting unit of claim 16, wherein the one or more protrusions are formed of the same material as a material of the light reflecting member (7 in fig. 6 of Jagt protruding into layer 230 in figs. 27 and 28 of Kim).    
Regarding claim 20, Kim teaches the protecting layer contains a light diffusing material (237 of 230 diffuses light, figs. 27 and 28, paragraph [0148]).  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jagt et al (PG Pub 2011/0175117 A1) and Kim et al (PG Pub 2011/0051043 A1) as applied to claim 1 above, and further in view of Hu et al (PG Pub 2020/0350295 A1).
Regarding claim 5, the previous combination remains as applied in claim 1.
Jagt does not teach each of the plurality of light reflecting layers has a dotted reflection pattern in a top view.
In the same field of endeavor, Hu teaches wherein each of the plurality of light reflecting layers has a dotted reflection pattern (38C, fig. 6A) in a top view, and in each of the plurality of light reflecting layers, a dot density of the reflection pattern increases (paragraph [0060]) from a periphery (R2, fig. 6A) to a center (R1) of the light reflecting layer, for the benefit of increasing viewing angle (paragraph [0041], fig. 2B).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make each of the plurality of light reflecting layers to have a dotted reflection pattern in a top view, and in each of the plurality of light reflecting layers, a dot density of the reflection pattern increased from a periphery to a center of the light reflecting layer, for the benefit of increasing viewing angle.  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jagt et al (PG Pub 2011/0175117 A1) and Kim et al (PG Pub 2011/0051043 A1) as applied to claim 1 above, and further in view of Lee et al (PG Pub 2021/0265328 A1).
Regarding claim 6, the previous combination remains as applied in claim 1.
Jagt does not teach the wiring board is a flexible printed circuit.  
In the same field of endeavor, Lee teaches the wiring board (10, fig. 5) is a flexible printed circuit (paragraph [0052]), for the benefit of forming different-shape light-emitting units (paragraph [0003]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make wherein the wiring board a flexible printed circuit, for the benefit of forming different-shape light-emitting units.  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jagt et al (PG Pub 2011/0175117 A1) and Kim et al (PG Pub 2011/0051043 A1) as applied to claim 1 above, and further in view of Andrews (PG Pub 2014/0070235 A1).
Regarding claim 7, the previous combination remains as applied in claim 1.
Jagt does not teach at least one of the protecting layer and the light reflecting member has a greater coefficient of thermal expansion than a coefficient of the wiring board.  
In the same field of endeavor, Andrews teaches a wiring board (28/26) to be a ceramic substrate (paragraph [0027]), for the known benefit of providing a substrate with high heat conductivity.  Andrews also teaches a light reflecting member to be silver (160, paragraph [0061]), for the known benefit of providing a reflective layer with high reflectivity.
It is well known that the coefficient of thermal expansion of silver (18.8ppm/C) is greater than that of ceramic (8.2ppm/C, paragraph [0027] of Andrews).


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jagt et al (PG Pub 2011/0175117 A1) and Kim et al (PG Pub 2011/0051043 A1) as applied to claim 1 above, and further in view of Chandra (PG Pub 2007/0096131 A1).
Regarding claim 9, the previous combination remains as applied in claim 1.
Jagt does not teach a thickness of the plurality of wavelength conversion layers is not less than 100 µm and not more than 200 µm.  
In the same field of endeavor, Chandra teaches a thickness of the plurality of wavelength conversion layers is not less than 100 µm and not more than 200 µm (such as 200 µm, paragraph [0033]).  Chandra teaches the thickness of the wavelength conversion layer can be optimized according to the percentage of light to be converted (paragraph [0033]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the thickness of the plurality of wavelength conversion layers to be not less than 100 µm and not more than 200 µm according to the percentage of light desired to be converted for a specific use.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jagt et al (PG Pub 2011/0175117 A1) and Kim et al (PG Pub 2011/0051043 A1) as applied to claim 1 above, and further in view of Sakamoto et al (PG Pub 2008/0210966 A1).
Regarding claim 10, the previous combination remains as applied in claim 1.
Jagt does not teach a thickness of the plurality of light reflecting layers is not less than 50 µm and not more than 100 µm.  
In the same field of endeavor, Sakamoto teaches a thickness of the plurality of light reflecting layers is not less than 50 µm and not more than 100 µm (such as 100 µm, fig. 10).  Sakamoto teaches the reflectivity of the reflecting layer depends on the TiO2 concentration as well as the layer thickness (fig. 10).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the thickness, as well as the TiO2 concentration, of the plurality of light reflecting layers is not less than 50 µm and not more than 100 µm according to the amount of reflectivity desired for a specific use.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jagt et al (PG Pub 2011/0175117 A1) and Kim et al (PG Pub 2011/0051043 A1) as applied to claim 1 above, and further in view of Bae et al (PG Pub 2011/0050735 A1).
Regarding claim 19, the previous combination remains as applied in claim 1.
Jagt in view of Kim teaches the light-emitting unit of claim 1, wherein the light reflecting member has an upper surface that is opposite to the protecting layer (7 in fig. 6 of Jagt and 240 in figs. 27 and 28 of Kim).
Jagt does not teach 66Attorney Docket No. 4539-0135PUS1the upper surface of the light reflecting member has a second recess in a region where a plurality of upper surfaces of the plurality of light-emitting elements are not present, and the second recess has a plurality of continuously-formed concave surfaces.  
In the same field of endeavor, Bae teaches the upper surface of the light reflecting member has a second recess (between protrusions 241, fig. 26) in a region where a plurality of upper surfaces of the plurality of light-emitting elements (220) are not present, and the second recess has a plurality of continuously-formed concave surfaces, for the benefit of maintain luminance of light (paragraphs [0208][0209][0212]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the upper surface of the light reflecting member to have a second recess in a region where a plurality of upper surfaces of the plurality of light-emitting elements were not present, and the second recess had a plurality of continuously-formed concave surfaces, for the benefit of maintain luminance of light.

Claim 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jagt et al (PG Pub 2011/0175117 A1) and Kim et al (PG Pub 2011/0051043 A1) as applied to claim 1 above, and further in view of Holman et al (PG Pub 2004/0218390 A1).
Regarding claim 21, the previous combination remains as applied in claim 1.
Jagt does not teach a diffuser provided on or above the protecting layer.
Kim teaches a diffuser (245, fig. 36) provided on or above the protecting layer (230), for the benefit of preventing light from concentrated in a single direction (paragraph [0105]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include a diffuser provided on or above the protecting layer for the benefit of preventing light from concentrated in a single direction.
Jagt does not teach a prism sheet provided on or above the diffuser.
In the same field of endeavor, Holman teaches a prism sheet (73, fig. 1A) provided on or above the diffuser (8, paragraph [0120]), for the benefit of maximizing light being emitted in a selected angle range (paragraphs [0014][0121]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to provide a prism sheet on or above the diffuser for the benefit of maximizing light being emitted in a selected angle range.
Regarding claim 22, Kim an air layer (238a, fig. 36) between the at least one concave surface of the first recess of the protecting layer (230) and the diffuser (245), for the benefit of providing efficient diffusing of light (paragraph [0103]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to provide an air layer between the at least one concave surface of the first recess of the protecting layer and the diffuser for the benefit of providing efficient diffusing of light.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899